IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALBERT ALVAREZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5812

REEMPLOYMENT
ASSISTANCE             APPEALS
COMMISSION,

      Appellee.

_____________________________/

Opinion filed November 6, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Albert Alvarez, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.